RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 January 2021 has been entered.
No claims were amended with the submission of a request for continued examination.  Claims 1-21 are pending, of which claims 4, 5, and 11-21 remain withdrawn from consideration as described on page 2 of the Office Action mailed on 05 February 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 103 rejection of claims 1, 2, 31, and 6-10 as over Georgeau (U.S. Pub. 2014/0037882 and U.S. Pub. 2009/0137711) in view of McPherson (U.S. Pat. 5,468,560) and evidenced by Streets (U.S. Pat. 6,305,143), made of record on page 2, paragraph 5 of the office action mailed 05 June 2020 has been withdrawn due to Applicant’s arguments and the Dr. Xing declaration filed 08 January 2021.  In particular, the Dr. Xing declaration notes that the references teach that surface energy, not the amount of carbonyl and carboxyl groups, is the variable that improves adhesion.  The Examiner also notes that the claimed mole percent of carbonyl and carboxyl groups is not taught in the references.


NEW OBJECTIONS AND REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
	Page 6, paragraph [1021] of the disclosure recites ethylene propylene diene monomers with the acryonym (EDPM) rather than (EPDM).  
Claim Objections
Claim 2 is objected to because of the following informalities.  Appropriate correction is required.
Claim 2 uses the acronym APP in line 4 describing APP-modified bitumen.  It appears that APP in this instance refers to atactic-polypropylene.  The Examiner suggests amending line 4 to recite: “…atactic-polypropylene (APP), APP-modified bitumen, …”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the claim recites “ethylene propylene diene monomers” in line 5, but it appears that such monomers are present in polymerized form based on p. 6, [1021] of the disclosure.  The Examiner suggests reciting “polymerized ethylene propylene diene monomers” for clarity.

Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 6, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hubbard (U.S. Pub. 2017/0298630) in view of Yim, J.H.J., “Tailorig Interfacial Performance of UHMW PE Fiber Composites Via Covalent Bonding Assisted by Plasma Surface Treatments”, Drexel University, Ph.D. Dissertation (June 2011) (hereinafter “Yim”).
Regarding claim 1, Hubbard discloses a roofing system comprising a roofing deck (reading on the claimed roofing substrate, see p. 1, [0003]) and a weather-resistant single-ply roofing membrane (reading on the claimed roofing membrane), see p. 1, [0013].  A pressure-sensitive hot melt adhesive is adhered to one side of the membrane, see p. 1, [0013], reading on the membrane having a surface configured to adhere to the roofing substrate.  The membrane is made of a polymer material such as polyvinyl chloride, thermoplastic olefin, polyethylene and polypropylene, EPDM, butyl rubber, and other materials listed at p. 1-2, [0015].  The membrane may be reinforced with mesh or scrim, see id.

Yim describes that fiber-reinforced polymer composites have mechanical responses governed by interactions at the fiber-matrix interface, see p. 1, first paragraph.  Polymers are treated with plasma on their surface to provide advantages including improved wettability, dyeability, bonding, and hydrophobicity and also providing for uniform modification over the entire surface, avoiding problems with wet chemical methods such as waste disposal and residual solvent on the surface, control of surface chemistry based on adjusting plasma conditions, and high throughput as modification processes can be achieved on timescales of seconds.  See bullet points on p. 15.  
Yim teaches using X-ray photoelectron spectroscopy (XPS) to analyze plasma treated polymers, see p. 65-66, § 3.2.6.  Specifically, XPS is used to identify functional groups on the surface of treated ultra high molecular weight polyethylene (UHMW PE) films, see p. 74, § 3.3.3.  Yim observed plasma treatments which provided from 2-7 atomic % carbonyl functional groups and from 3-7 atomic % carboxyl functional groups on the polymer surface, see p. 92, first full paragraph.  This leads to a combined total of 4-14 atomic % of these functional groups, which overlaps the claimed range.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the roofing membrane of Hubbard with the teaching of Yim for the purpose of yielding polymers with improved wettability, dyeability, bonding, and hydrophobicity with uniform modification on the entire surface in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to perform a plasma treatment as taught in Yim to arrive at such functional group amounts on the polymer surface for the reasons discussed above and at Yim on p 15.
Regarding claim 2, Hubbard discloses that the membrane is made of a polymer material such as polyvinyl chloride, thermoplastic olefin, polyethylene and polypropylene, EPDM, butyl rubber, and other materials listed at p. 1-2, [0015].  The membrane may be reinforced with mesh or scrim, see id.
Regarding claim 3, Hubbard discloses that the roofing deck may be constructed from plywood, metal, concrete, or other suitable materials, see p. 1, [0014].  Plywood and concrete are among the claimed roofing substrates.
Regarding claim 6, Hubbard discloses that suitable adhesives which are employed include styrene-isoprene-styrene, ethylene propylene diene terpolymer rubber (EPDM), styrene/butadiene/styrene copolymer, acrylic, and other classes of polymers described at p. 2, [0018].  These are among the recited adhesive materials.
Regarding claim 9, Hubbard does not expressly teach that the peel strength of the roofing membrane after exposure at 70 degrees Fahrenheit for 7 months is greater than before exposure.  However, the roofing system of Hubbard as modified by Yim has 
The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the prior art discloses a roofing system having the same components and surface functional groups as claimed in claim 1 as described above. Therefore, one of ordinary skill in the art would expect the same or similar properties to arise. Since the prior art discloses the roofing system of claim 1, the examiner believes the claimed properties are either anticipated or highly obvious.

Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hubbard and Yim as applied above, and further in view of Fensel (U.S. Pat. 7,772,301).
Regarding claim 7, Hubbard and Yim are relied upon as described above.  Modified Hubbard does not disclose an adhesive material comprising 15-30 wt. % of a silyl modified polymer as claimed.
prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The adhesive is applied to a roof membrane such as an EPDM sheet, a polyvinyl chloride sheet, a thermoplastic polyolefin sheet, or other materials, see col. 8, lines 17-23. 
Modified Hubbard and Fensel are analogous because they are similar in structure and function, as they are each drawn to roofing materials including a roof membrane and adhesive layer.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a silyl-modified polymer adhesive as taught in Fensel as the adhesive material of modified Hubbard in order to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to use such an adhesive because it adhesively secures a membrane while including a low volatile organic content.  Volatile compounds, present in alternative adhesives, could become trapped below a roof membrane causing bilisters or delamination.  Volatile compounds are also undesirable for the environment.  See col. 1, lines 10-32.
Regarding claim 8, Fensel discloses a low volatile adhesive as described above.  Fensel distinguishes itself from solvent-based adhesives, see col. 1, lines 10-32.  In claim 1, the adhesive composition includes from 19-22 wt. % of plasticizer, 16-18 wt. % bitumen, 20-35 wt. % filler, 25-31 wt. % silyl-modified polymer, and amounts totaling less than 1% of other materials.  This provides for a solids percentage by weight of from about 80 wt. % to 100%.  Such a range necessarily also includes over 90 % by volume of solids.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hubbard and Yim as applied above, and further in view of Clune (U.S. Pub. 2009/0065967).
Regarding claim 10, Hubbard and Yim are relied upon as described above.  Modified Hubbard does not disclose that the average roughness of the surface is from 12-40 microns as measured using stylus profilometry as claimed.
Clune describes a molding apparatus for laminated sheets, see abstract and p. 1, [0006].  The sheets include a substrate and a resin, see id.  The substrate has an average roughness of greater than 12 microns, such as 25 microns, se p. 1, [0015] and p. 4, [0065] to improve adhesion of resin to the substrate.  The substrate can be a construction material such as a roofing material, see claim 18.
prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitation “as measured using stylus profilometry” is a limitation referring to the method of testing the surface roughness of the roofing system surface, and does not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the surface roughness can demonstrate the claimed property, unless the claimed process produces unexpected results.
Modified Hubbard and Clune are analogous because they are similar in structure and function, as they are each drawn to roofing materials including a roof membrane and adhesive layer.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the roofing system of modified Hubbard to have an average surface roughness of 12-40 microns as taught in Clune to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to form the surface with such a roughness to improve adhesion, see Clune at p. 4, [0065].


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 08 January 2021 regarding the 35 U.S.C. § 103 rejection of claims 1-3 and 6-10 of record over Georgeau and McPherson, and as evidenced by Streets have been considered but are moot due to the new grounds of rejection.


Prior Art of Record
Prior art made of record and considered pertinent to applicant's disclosure:
The Yim dissertation was previously made of record by applicant in the IDS filed 18 December 2019, but only a 5 page portion of this dissertation was provided on the record.  The Examiner has attached the complete 203 page dissertation with this office action.
Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the office action heading does not refer to claim 3, but the body of the rejection describes how the combination of references was used to reject this claim, see p. 4 of the office action mailed 05 June 2020.